Name: 84/39/EEC: Commission Decision of 13 January 1984 laying down certain measures to prevent the spread of avian influenza
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  tariff policy;  Europe
 Date Published: 1984-01-28

 Avis juridique important|31984D003984/39/EEC: Commission Decision of 13 January 1984 laying down certain measures to prevent the spread of avian influenza Official Journal L 023 , 28/01/1984 P. 0040 - 0040*****COMMISSION DECISION of 13 January 1984 laying down certain measures to prevent the spread of avian influenza (84/39/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (1), as last amended by Directive 82/532/EEC (2), and in particular Article 11 (4) and (5) thereof, Whereas an outbreak of avian influenza has occurred in part of the territory of Ireland; whereas the virus has been found persisting in certain poultry species; Whereas this outbreak is liable to endanger the flocks of other Member States, in view of the trade in fresh poultrymeat; whereas some Member States have already taken measures for their protection; Whereas, in consequence, it is necessary that all Member States adopt appropriate measures for their protection, for the period necessary for the eradication of this disease; Whereas the measures taken by the Irish authorities are such as to restrict this disease to certain regions; whereas restrictive measures should therefore be limited to consignments from these regions; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Member States shall prohibit the introduction into their territory of fresh poultrymeat obtained after 15 October 1983 from poultry coming from a zone of a five-kilometre radius around the outbreaks of avian influenza in Ireland. Article 2 The health certificate provided for in Directive 71/118/EEC accompanying fresh poultrymeat sent from Ireland must bear the following entry: 'Meat complying with Commission Decision 83/39/EEC of 13 January 1984.' Article 3 The Commission will follow developments and will if necessary amend this Decision as a result thereof. Article 4 The Member States shall amend the measures which they apply to trade, in order to adapt them to this Decision. Article 5 This Decision is addressed to the Member States. Done at Brussels, 13 January 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 55, 8. 3. 1971, p. 23. (2) OJ No L 234, 9. 8. 1982, p. 12.